DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's arguments and amendments, filed on 07/30/2021 has been entered and carefully considered. Claims 1, 2, 6-8, 11, 12 and 16-20 are amended. Claims 1-20 have been examined and rejected.

Response to Amendment and Arguments
3.	Applicant’s arguments filed on 06/14/2018 with respect to rejections of claims 1-8, 10-19 and 21 have been considered but are moot in view of the new ground of rejection necessitated by applicant’s amendment.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 4-11 and 14-19 are rejected under AIA  35 U.S.C. 103 as being unpatentable over JHA et al. (U.S. PGPub 2020/0151018) in view of Padala et al. (U.S. PGPub 2017/0126432).
As per claims 1, 11 and 19

adding a first container portion of the plurality of containers for the process to a first host node portion of the plurality of host nodes, the first host node portion including one or more host nodes of the plurality of host nodes (JHA see para 0056, step 910, orchestrator service 148 places the workload in a node 118 having sufficient CPU and memory capacity, at step 910, the orchestrator service 148 places the workload either into an identified node 118 with sufficient CPU and memory capacity, or into a new or existing node 118 for which newly allocated resources were added at step 915);
 after adding the first container portion, determining that a remaining host node portion of the plurality of host nodes will not support more of the plurality of containers 
JHA fails to exclusively teach wherein the parameters of the cluster includes a size of the cluster, the size being an amount of host nodes within the plurality of host nodes and in response to determining that the remaining host node portion will not support more of the plurality of containers for the process, adjusting the parameters of the cluster to allow the process to execute on the first host node portion
In a similar field of endeavor Padala teaches wherein the parameters of the cluster includes a size of the cluster, the size being an amount of host nodes within the plurality of host nodes (Padala, see para 0079-0085, invention proposes such a container-balancing algorithm that aims at reducing imbalance in the resource utilization of hosts within a cluster of containers, Container-Balancing Scheme where configurable inputs (cluster parameters) are n: number of hosts in a cluster (size of the cluster  with amount of host ): maximum number of containers that will be considered for stop/restart i: interval at which the container-balancing algorithm is invoked , threshold: maximum load imbalance value of a cluster beyond which container rebalancing is initiated).
and in response to determining that the remaining host node portion will not support more of the plurality of containers for the process, adjusting the parameters of the cluster to allow the process to execute on the first host node portion (Padala see fig. 4, 5, para 0019-0125, the management platform may determine whether a current imbalance value of the cluster is over a threshold, and select a K number of containers to be stopped on a first host machine (source host) and restarted on a second host 
It would have been obvious to one of ordinary skill in the art to before the effective filling date of the claimed invention to combine the teaching of JHA with the teaching of Padala, as doing so would provide an efficient container orchestration system with a container-balancing algorithm that aims at reducing imbalance in the resource utilization of hosts within the container cluster maximizing resource usage on some nodes while minimizing resource usage on the remaining hosts (Padala see para 0012).

As per claims 4 and 14
JHA in view of Padala teaches method of claim 1, wherein adjusting the parameters comprises: redefining a size of the cluster to correspond to the first host node portion (JHA, see para 0060, step 924, the identified pod can then be recursively placed onto another node 118 within the cluster, the identified pod can be recursively placed onto another node 118 within the cluster by identifying another node 118 according to placement priority, placing the pod onto a node 118 if there is sufficient 

As per claims 5 and 15
JHA in view of Padala teaches method of claim 4, wherein adjusting the parameters further comprises: reconfiguring container types of the first container portion to perform the process on the first host node portion (Padala, see para 007 at time t=1, container B has begun to process a large workload. In the absence of competition from container A (specifically, any containers in pool/slice S1), container B is permitted to use the remaining 60% (for a total of 80%) of the resource. Still, no corrective action is needed).

As per claims 6 and 16
JHA in view of Padala teaches method of claim 1, wherein containers in the first container portion are grouped into one or more pods each pod of the one or more pods containing one or more containers that are required to execute on a same host node, and wherein adding the first container portion comprises: adding at least one instance of the one or more pods to each host node of the first host node portion (JHA, see para 0060, step 924, the identified pod can then be recursively placed onto another node 118 within the cluster, the identified pod can be recursively placed onto another node 118 within the cluster by identifying another node 118 according to placement priority, placing the pod onto a node 118 if there is sufficient CPU and memory capacity, or 

As per claims 7 and 17
JHA in view of Padala teaches method of claim 6, adjusting parameters of at least a portion of the one or more pods, wherein adjusting the parameters includes adjusting placement of instances of the one or more pods to fit within the one or more nodes of the first host node portion (JHA, see para 0060, step 924, the identified pod can then be recursively placed onto another node 118 within the cluster, the identified pod can be recursively placed onto another node 118 within the cluster by identifying another node 118 according to placement priority, placing the pod onto a node 118 if there is sufficient CPU and memory capacity, or migrating yet another pod to create sufficient CPU and memory capacity on a node 118).

As per claims 8 and 18
JHA in view of Padala teaches method of claim 1, wherein: the first host node portion includes fewer host nodes than the amount of host nodes (Padala, see para 0020, container pool/slice 302 is set to a low priority with a CPU limit of 30% of all resources and a memory limit of 20% of all resources (Host 1 through Host N), container pool/slice 304 with medium priority and is granted a CPU limit of 30% of all resources and a memory limit of 30% of all resources, container pool/slice 306 is set to a high priority and is granted a CPU limit of 60% of all resources and a memory limit of 70% of all resources, here that the CPU limits add up to 120% utilization of data center 

As per claim 9 
JHA in view of Padala teaches method of claim 1, wherein one host node of the first host node portion comprises a management node for the cluster (Padala see para 0021, fig. 1, management platform 142 is a software environment that provides the capability for an enterprise to manage container based applications running in either a bare-metal (physical/on premise datacenter) or virtual/cloud-based (Amazon Web Services) environment, platform provides additional container-specific management capabilities not available in current state-of-the-art technologies).

As per claims 10
JHA in view of Padala teaches method of claim 1, wherein the plurality of host nodes comprise a plurality of virtual machines executing on a plurality of host computing systems (JHA see para 0020 and 0024, cluster 106 can also include a cloud computing environment in which computing resources virtual machines, can be allocated to the cluster, Workloads 121 can represent virtual machines, containers, or applications executed on nodes 118 within the HCI0).


 In view of Yang et al. (U.S. Patent No. 10191778).
As per claims 2, 12 and 20
JHA in view of Padala teaches method of claim 1, yet fails to teach further comprising: after adjusting the parameters of the cluster: determining that the remaining host node portion will support one or more additional containers of the plurality of containers for the process; adding the one or more additional containers to the remaining host node portion; and adjusting the parameters of the cluster to allow the process to execute with the one or more additional containers.  
In a similar field of endeavor Yang teaches further comprising: after adjusting the parameters of the cluster: determining that the remaining host node portion will support one or more additional containers of the plurality of containers; adding the one or more additional containers to the remaining host node portion; and adjusting the parameters of the cluster to allow the process to execute with the one or more additional containers (Yang see Col. 49 lines 15-24, the systems and methods described herein apply to pods 1910 that scale vertically--e.g., to scale the additional resources that are allocated to the existing pod 1920 components, the systems and methods described herein apply to pods 1910 that scale horizontally, horizontally scaling pods 1910 are scaled by provisioning additional pod components and dividing the work to be done among the old and new components).


As per claims 3 and 13
JHA in view of Padala in view of Yang teaches the method of claim 2, further comprising: adjusting one or more other processes on the plurality of host nodes to make resources available on the remaining host node portion to support the one or more additional containers (Yang see col. 39 lines 43-54, supply-chain principles discussed herein may be used to scale containers up/down, by adding or removing resources to existing container components, or to scale containers out, by adding more container components or suspending containers. The decisions to scale up/down and out are based on a supply chain 1100 outlined in fig. 11). 








Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJOY K ROY whose telephone number is (571)270-0675.  The examiner can normally be reached on Mon-Fri 8:30am-5:00pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Nicholas R. Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR 

/SANJOY ROY/
Examiner, Art Unit 2457


/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2457